Decree of the Surrogate’s Court,. Queens County, made in an accounting proceeding and construing paragraph “ Twenty-fourth ” of the will, modified on the law by striking from the first decretal paragraph all the matter following the words “ the entire income of the trust therein created As thus modified the decree, insofar as appeal is taken, is unanimously affirmed, with costs to all parties filing briefs, payable out of the fund. The decree correctly construes the will as giving the entire income of the trust to the beneficiaries. There are no facts before the court authorizing the application of the exceptional remedy of directing the withholding of the payment of income after the minorities of the beneficiaries are ended; and the direction in that respect should not have been made at this time. It was proper to refuse presently a direction for the payment of the specific gifts out of principal, although it 'might be expected that in ordinary course that will be the source of payment. Present — Lewis, P. J., Carswell, Johnston, Adel and Rolan, JJ.